I am of opinion that appellant's special charge, the refusal of which is made the basis of the first *Page 1023 
assignment, was a proper one, and should have been given, but the error in its refusal is harmless, since the jury's verdict discloses that in the assessment of damages for the unlawful detention of the car, credit was given for all items to which appellant was possibly entitled. If it should be conceded that the second and sixth assignments present abstract error, which, as Judge HARPER holds, is not the case, nevertheless for like reason, the error is harmless. I concur in the affirmance of the case.